In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Vaughan, J.), dated July 29, 2009, which denied his motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff moved for summary judgment shortly after issue was joined and before any disclosure took place. The Supreme Court denied the motion for summary judgment, finding that the plaintiff failed to demonstrate a prima facie entitlement to judgment as a matter of law. This appeal ensued, and we affirm. The plaintiff failed to make a prima facie showing of his entitle*728ment to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Accordingly, the Supreme Court correctly denied the motion, regardless of the sufficiency of the defendants’ opposing papers (id. at 324). Skelos, J.P., Balkin, Roman and Sgroi, JJ., concur.